Citation Nr: 1541219	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He was awarded the Purple Heart and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2013 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus.  The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In November 2013, while the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand, requesting that the Court vacate the portion of the Board's February 2013 decision that pertained to the denial of service connection for hypertension.  (The Veteran withdrew his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, which had also been denied in the Board's February 2013 decision.)  In a December 2013 Order, the Court granted the Joint Motion, vacating the Board's February 2013 decision as it pertained to the denial of service connection for hypertension, to include as secondary to herbicide exposure or diabetes mellitus, and remanding the claim to the Board for compliance with directives that were specified by the Joint Motion.  The claim was remanded by the Board in June 2014 for an additional VA examination and was again remanded by the Board in December 2014.

In his August 2009 substantive appeal, the Veteran requested a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in April 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

It has previously been conceded that the Veteran was exposed to herbicides in-service.  The November 2013 Joint Motion for Partial Remand noted that the Secretary has acknowledged "that there is 'limited or suggestive evidence of an association' between hypertension and exposure to herbicides."  The June 2014 Board remand requested a VA examination and opinion regarding the Veteran's hypertension.  Such opinion was obtained in June 2014.  The December 2014 Board remand, however, found the opinion provided to be inadequate and ordered a new VA opinion, which was provided in February 2015.  The requested opinion was asked to address whether "the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides."  The provided February 2015 opinion contained a negative opinion that "[t]he [V]eteran's hypertension was not incurred secondary to his presumed in-service herbicide exposure."  The rationale stated, in part, that the Veteran had normal blood pressure at his separation examination in 1969 and that the Veteran "did not develop [hypertension] until 1986, 17 years later."  The rationale further stated that "[t]herefore if service or herbicides were the cause, his hypertension would have occurred earlier than 17 years after leaving service."  The Veteran's representative's August 2015 Appellant's Post-Remand Brief referenced the February 2015 opinion and stated that "the examiner does not provide an explanation or rationale of how he arrived" at the provided conclusion.  Upon review, the Board finds that remand is required for an addendum opinion, as the medical professional did not provide a valid rationale for the provided opinion that "[t]he [V]eteran's hypertension was not incurred secondary to his presumed in-service herbicide exposure."  While the rationale referenced a gap of time between service and the development of hypertension, no information or explanation was provided explaining why this gap of time supports the opinion that the Veteran's hypertension was not caused by his presumed in-service herbicide exposure.  As such, on remand, an addendum opinion must be obtained, with a supporting rationale, that addresses the question requested in the December 2014 Board remand ("whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides").  The Board notes, and the examiner will be asked to consider such on remand, that the November 2014 Appellant's Post-Remand Brief referenced medical treatise evidence that discussed a link between the development of hypertension and herbicide exposure.

The December 2014 Board remand also requested an opinion that addressed whether the Veteran's hypertension was secondary to the Veteran's service-connected PTSD.  The provided February 2015 opinion contained a negative opinion that the Veteran's "hypertension is not due to or permanently aggravated by PTSD beyond its natural progression."  The rationale provided referenced that "stress can transiently elevate blood pressure" and that "such temporary elevation does not cause or permanently aggravate hypertension."  The rationale appears to suggest that PTSD does not cause or permanently aggravate hypertension.  The Veteran's representative's August 2015 Appellant's Post-Remand Brief cited to medical treatise evidence that discussed PTSD and cardiovascular disease.  In addition, the Veteran's representative's November 2014 Appellant's Post-Remand Brief also cited to medical treatise evidence that discussed PTSD and cardiovascular disease and the representative stated that "not only is it recognized that PTSD is a causative agent for [cardiovascular disease] problems, it is also recognized as aggravating [cardiovascular disease] issues."  Upon review, the Board finds that an addendum opinion is also required with respect to the issue of whether the Veteran's hypertension is secondary to his service-connected PTSD.  While the February 2015 VA opinion and rationale appears to suggest that PTSD does not cause or permanently aggravate hypertension, the Veteran's representative has cited to medical treatise evidence that purports to support the contrary position that PTSD can cause and aggravate cardiovascular problems.  As such, on remand, an addendum opinion must be obtained, with a supporting rationale, that addresses the questions requested in the December 2014 Board remand (whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD) and that considers the medical treatise evidence cited by the Veteran's representative in the November 2014 and August 2015 Appellant's Post-Remand Briefs.

In addition, the November 2014 Appellant's Post-Remand Brief raised the issue, to include reference to medical treatise evidence, of whether sleep impairment can cause or aggravate hypertension.  The representative referenced the Veteran's February 2008 VA PTSD examination report, where it was noted that the Veteran had nightmares.  Other medical evidence of record noted sleep issues related to the Veteran's service-connected PTSD, to include a July 2013 VA treatment note that discussed the Veteran's PTSD, noted that the Veteran reported nightmares and interrupted sleep pattern and "that these symptoms have been present since his return from Vietnam, however, they worsened after his retirement."  The provided February 2015 VA opinion and rationale focused on the role of stress, but did not discuss the impact of sleep impairment on the Veteran's hypertension.  As such, while on remand, the requested addendum opinion should also consider the contention that sleep impairment can cause or aggravate hypertension.     

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from February 2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from February 2015).

2.  After completion of the above, return the claims folder to the clinician who examined the Veteran in June 2014 and who provided the February 2015 VA opinion for a supplemental opinion, as discussed below.  If the clinician who performed the June 2014 examination and provided the February 2015 VA opinion is not reasonably available, the opinion may be rendered by a different qualified medical professional.  The claims folders must be thoroughly reviewed by the examiner.

The clinician must provide an opinion that addresses the following:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, to include exposure to herbicides.

In providing this opinion, the examiner must specifically consider the fact that the National Academy of Science ("NAS") Veterans and Agent Orange: Update 2006, and later versions, have recognized that hypertension has been categorized as having "limited or suggestive evidence" of association with herbicide exposure.  See Institute of Medicine of the National Academies, Veterans and Agent Orange Update: 2006 (2007).  The examiner is also asked to consider the November 2014 Appellant's Post-Remand Brief, which referenced medical treatise evidence that discussed a link between the development of hypertension and herbicide exposure.  

(b) If the examiner determines that the Veteran's hypertension is not related to his active service, he/she should provide opinions as to the following questions: 

(i) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his PTSD.

(ii) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated by his PTSD.

In providing these opinions, the examiner is asked to consider the medical treatise evidence cited by the Veteran's representative in the November 2014 and August 2015 Appellant's Post-Remand Briefs, which purported to support the position that PTSD can cause and aggravate cardiovascular problems.  The examiner is also asked to consider the contention that sleep impairment can cause or aggravate hypertension and attention is invited to the November 2014 Appellant's Post-Remand Brief (citing medical treatise evidence in support of this contention) and the medical evidence of record noting sleep issues related to the Veteran's service-connected PTSD.  See February 2008 VA PTSD Examination Report (noting nightmares); July 2013 VA Treatment Note (discussing the Veteran's PTSD and noting that the Veteran reported nightmares and interrupted sleep pattern and "that these symptoms have been present since his return from Vietnam, however, they worsened after his retirement").  

If the examiner determines that an additional examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate examination.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




